DETAILED ACTION

Remarks
This Office Action is in response to the application 17/508654 filed on 22 October 2021.
Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,182,455 B2.
Claim 1 of the examined application (Application No. 17/508654) is mapped to claim 1 of U.S. Patent No. 11,182,455 B2 in the following table:
Application No. 17/508654
U.S. Patent No. 11,182,455 B2
A system, comprising:


A system, comprising:
a website authoring platform having a processor and memory, the processor executing instructions in the memory to generate a taxonomy structure for a webpage, the taxonomy structure indicating assets to be included in the webpage, and a layout for the assets, the taxonomy structure comprising a taxonomy tree that is converted into a visual structure that includes components corresponding to both the assets and data obtained of technical documents that correspond to the assets as determined by the taxonomy structure,

a website authoring platform having a processor and memory, the processor executing instructions in the memory to generate a taxonomy structure for a webpage, the taxonomy structure indicating assets to be included in the webpage, and a layout for the assets, the taxonomy structure comprising categories and keywords that can be used to integrate or relate independently generated content, the taxonomy structure being a taxonomy tree, and the taxonomy tree being converted into a visual structure that includes components corresponding to both the assets and data obtained of technical documents that correspond to the assets as determined by the taxonomy structure, the visual structure being defined by the layout of the taxonomy structure, wherein leaves of the taxonomy tree each represent a data type and indicate content to be included from either a technical documentation authoring system or the website authoring platform;
a technical documentation authoring system for creating technical documents related to the assets; and

the technical documentation authoring system having a processor and memory, the processor executing instructions in the memory to create the technical documents related to the assets;
a metadata binder providing the technical documentation authoring system with access to the taxonomy structure of the website authoring platform so that technical document authors are provided with the taxonomy structure to guide creation and structuring of the technical documents so that the technical documents comprise data that corresponds to the assets.

a metadata binder having a processor and memory, the processor executing instructions in the memory to provide the technical documentation authoring system with access to the taxonomy structure of the website authoring platform so that technical document authors are provided with the taxonomy structure to guide creation and structuring of the technical documents so that the technical documents comprise the data that corresponds to the assets; and

a business connector module having a processor and memory, the processor executing instructions in the memory to publish content that includes the technical documents to a distributor module that publishes content that includes the technical documents to a dynamic experience delivery service that exposes the published content.

	
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the examined application recites a method analogous to that of the U.S. Patent but in broader, more general language. Therefore, claim 1 of the examined application would have been obvious over the reference claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As to claims 1-12, these claims recite a “system” comprising the following components: “a website authoring platform,” “a technical documentation authoring system,” “a metadata binder,” and “a unified delivery platform system.” Applicant’s specification states that these components are software components (see Applicant’s published disclosure, U.S. PGPub. No 20220043868 A1, para. 0068: “Mass storage device 430 can store the system software for implementing embodiments of the present invention” emphasis added). Therefore, the claim(s) encompass software per se. As such, the claim(s) are not limited to statutory subject matter and are therefore non-statutory. In order to overcome the software per se rejection(s), the Examiner recommends amending the claim(s) to recite a processor coupled to a memory.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, App. No. 13/016989, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. In the application currently under examination, App. No. 17/508654, independent claims 1, 7, and 13 recite one or more of the following limitations: a “website authoring platform,” a “taxonomy structure for a webpage,” a “technical documentation authoring system,” and a “metadata binder.” The prior-filed application, App. No. 13/016989, makes no mention whatsoever of these features. Therefore, the prior-filed application fails to support the above claimed subject matter as required by 35 U.S.C. 112(a). Dependent claims 2-6, 8-12, and 14-17 depend from claims 1, 7, and 13, respectively, and hence they inherit the deficiencies of their parent claims. As a result, no claims in the application currently under examination receive the benefit of the filing date of prior-filed application number 13/016989.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-11, 13, 14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Konaiyagarri et al. (U.S. Patent Application Publication No. 20160155178 A1, hereinafter referred to as Konaiyagarri) in view of Copperman et al. (U.S. Patent Application Publication No. 20040024739 A1, hereinafter referred to as Copperman).
As to claim 1, Konaiyagarri teaches a system, comprising:
a website authoring platform (see Konaiyagarri para. 0073 and Fig. 1: ecommerce server 130 comprises Oracle ATG web commerce application server; Note: As is well-known to those of ordinary skill in the art, Oracle ATG is a platform for building web sites1) having a processor and memory, the processor executing instructions in the memory (see Konaiyagarri para. 0069 and Fig. 7: a server comprises a central processing unit (CPU) which executes instructions stored in RAM or ROM memory) to generate a taxonomy structure for a webpage, the taxonomy structure indicating assets to be included in the webpage, and a layout for the assets, the taxonomy structure comprising a visual structure  that includes components corresponding to both the assets (see Konaiyagarri para. 0024 and Fig. 1: the ecommerce website comprises ecommerce software and data 134 and shopping cart functionality 132; and see Konaiyagarri para. 0074: the ecommerce functionality is defined via HTML; Note: As is well-known to those of ordinary skill in the art, HTML defines web page layout and elements within the page2) and data obtained of technical documents that correspond to the assets as determined by the taxonomy structure (see Konaiyagarri para. 0074: content including text, images, descriptions of products for sale, etc. is obtained for the ecommerce application; and see Konaiyagarri para. 0078-0079 and Fig. 11: business articles managed by Adobe CQ5 content management server 110 are obtained by Oracle ATG web commerce application server to provide the user with the ecommerce website);
a technical documentation authoring system for creating technical documents (see Konaiyagarri para. 0020 and Fig. 1: Adobe CQ5 content management server 110; and see Konaiyagarri para. 0078 and Fig. 11: Adobe CQ5 content management server 110 enables authoring of business articles) related to the assets (see Konaiyagarri para. 0078-0079 and Figs. 1 and 11: the business articles are related to products for sale on the ecommerce server 130); and
a metadata binder (see Konaiyagarri para. 0077 and Fig. 1: bridge 118 syncs metadata) providing the technical documentation authoring system with access to the taxonomy structure of the website authoring platform (see Konaiyagarri para. 0077 and Fig. 1: bridge 118 syncs metadata between Oracle ATG ecommerce server 130 and Adobe CQ5 content management server 110) so that technical document authors are provided with the taxonomy structure to guide creation and structuring of the technical documents so that the technical documents comprise data that corresponds to the assets (see Konaiyagarri para. 0078-0079 and Fig. 11: Adobe CQ5 content management server 110 enables authoring of business articles, such as a for a product offered for sale by Oracle ATG ecommerce server).
Konaiyagarri does not appear to explicitly disclose a taxonomy structure comprising a taxonomy tree that is converted into a visual structure that includes components corresponding to both assets and data obtained of technical documents that correspond to the assets as determined by the taxonomy structure.
However, Copperman teaches:
a taxonomy structure comprising a taxonomy tree (see Copperman para. 0062 and Fig. 4: taxonomy tree 30) that is converted into a visual structure (see Copperman Figs. 1 and 4: taxonomy having visual structure; and see Copperman para. 0144: taxonomy display and editing tool) that includes components corresponding to both assets and data obtained of technical documents that correspond to the assets as determined by the taxonomy structure (see Copperman para. 0056-0061: taxonomies comprise document tags, metadata about the documents, concepts identified from word and phrases in the documents, etc.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Konaiyagarri to include the teachings of Copperman because it enables organizing documents into comprehensive representations of information with an appropriate level of distinction between documents (see Copperman para. 0055), facilitating search and retrieval (see Copperman para. 0059-0061).

As to claim 2, Konaiyagarri as modified by Copperman teaches wherein the taxonomy structure comprises at least one category (see Copperman para. 0062 and Fig. 4: taxonomies comprise classifications, such as “Vehicles, “Trucks,” “Bicycles,” “Aircraft,” etc.) and at least one keyword for each of the assets (see Konaiyagarri para. 0040: the web page comprises keywords; and see Copperman para. 0058-0061: taxonomies comprise concepts identified from word and phrases in the documents, etc.).

As to claim 3, Konaiyagarri as modified by Copperman teaches further comprising a unified delivery platform system that receives and stores the taxonomy structure (see Konaiyagarri para. 0075 and Fig. 9: ATG web commerce application server 130 fetches product information from Adobe CQ5 content management server 110 to generate the HTML page; and see Copperman para. 0062 and Fig. 4: taxonomy tree 30; and see Copperman para. 0144: taxonomy display and editing tool; and see Copperman para. 0056-0061: taxonomies comprise document tags, metadata about the documents, concepts identified from word and phrases in the documents, etc.), wherein upon receiving a request for the webpage, the unified delivery platform assembles the webpage (see Konaiyagarri para. 0075 and Fig. 9: ATG web commerce application server 130 fetches product information from Adobe CQ5 content management server 110 to generate the HTML page) using an extensible markup language (XML) document provided by the website authoring platform (see Konaiyagarri para. 0079 and Fig. 11: an XML document 1112 representing the article is transmitted from Adobe CQ5 content management server 110 to ATG web commerce application server 130).

As to claim 4, Konaiyagarri as modified by Copperman teaches wherein the unified delivery platform assembles the webpage by populating the assets from a content delivery network and the data obtained from technical documents that relate to the assets, based on the stored taxonomy structure for the webpage (see Konaiyagarri para. 0075 and Fig. 9: ATG web commerce application server 130 fetches product information from Adobe CQ5 content management server 110 to generate the HTML page; and see Copperman para. 0037: content delivery system).

As to claim 5, Konaiyagarri as modified by Copperman teaches wherein the taxonomy structure comprises categories  (see Copperman para. 0062 and Fig. 4: taxonomies comprise classifications, such as “Vehicles, “Trucks,” “Bicycles,” “Aircraft,” etc.) and keywords (see Konaiyagarri para. 0040: the web page comprises keywords; and see Copperman para. 0058-0061: taxonomies comprise concepts identified from word and phrases in the documents, etc.) that is used to integrate or relate independently generated content (see Konaiyagarri para. 0020: the system integrates content from multiple different independent software systems).

As to claim 7, Konaiyagarri teaches a system, comprising:
a website authoring platform (see Konaiyagarri para. 0073 and Fig. 1: ecommerce server 130 comprises Oracle ATG web commerce application server; Note: As is well-known to those of ordinary skill in the art, Oracle ATG is a platform for building web sites3) having a processor and memory, the processor executing instructions in the memory (see Konaiyagarri para. 0069 and Fig. 7: a server comprises a central processing unit (CPU) which executes instructions stored in RAM or ROM memory) to generate a taxonomy structure for a webpage, the taxonomy structure indicating assets to be included in the webpage, and a layout for the assets, the taxonomy structure comprising a visual structure that includes components corresponding to both the assets (see Konaiyagarri para. 0024 and Fig. 1: the ecommerce website comprises ecommerce software and data 134 and shopping cart functionality 132; and see Konaiyagarri para. 0074: the ecommerce functionality is defined via HTML; Note: As is well-known to those of ordinary skill in the art, HTML defines web page layout and elements within the page4) and data obtained of technical documents that correspond to the assets as determined by the taxonomy structure (see Konaiyagarri para. 0074: content including text, images, descriptions of products for sale, etc. is obtained for the ecommerce application; and see Konaiyagarri para. 0078-0079 and Fig. 11: business articles managed by Adobe CQ5 content management server 110 are obtained by Oracle ATG web commerce application server to provide the user with the ecommerce website)
a technical documentation authoring system for creating technical documents (see Konaiyagarri para. 0020 and Fig. 1: Adobe CQ5 content management server 110; and see Konaiyagarri para. 0078 and Fig. 11: Adobe CQ5 content management server 110 enables authoring of business articles) related to the assets (see Konaiyagarri para. 0078-0079 and Figs. 1 and 11: the business articles are related to products for sale on the ecommerce server 130), the taxonomy structure being received through a metadata binder (see Konaiyagarri para. 0077 and Fig. 1: bridge 118 syncs metadata between Oracle ATG ecommerce server 130 and Adobe CQ5 content management server 110); and
a unified delivery platform system that creates a webpage (see Konaiyagarri para. 0075 and Fig. 9: ATG web commerce application server 130 fetches product information from Adobe CQ5 content management server 110 to generate the HTML page) comprising a content mashup having both the assets and the data from the technical document relating to the asset, the content mashup being created according to the taxonomy structure (see Konaiyagarri para. 0075 and Fig. 9: ATG web commerce application server 130 fetches product information from Adobe CQ5 content management server 110 to generate the HTML page).
Konaiyagarri does not appear to explicitly disclose a taxonomy structure comprising a taxonomy tree that is converted into a visual structure that includes components corresponding to both assets and data obtained of technical documents that correspond to the assets as determined by the taxonomy structure, wherein a technical document includes data that is structured and labeled according to the taxonomy structure.
However, Copperman teaches:
a taxonomy structure comprising a taxonomy tree (see Copperman para. 0062 and Fig. 4: taxonomy tree 30) that is converted into a visual structure (see Copperman Figs. 1 and 4: taxonomy having visual structure; and see Copperman para. 0144: taxonomy display and editing tool) that includes components corresponding to both assets and data obtained of technical documents that correspond to the assets as determined by the taxonomy structure (see Copperman para. 0056-0061: taxonomies comprise document tags, metadata about the documents, concepts identified from word and phrases in the documents, etc.);
wherein a technical document includes data that is structured and labeled according to the taxonomy structure (see Copperman para. 0056-0061: taxonomies comprise document tags, metadata about the documents, concepts identified from word and phrases in the documents, etc.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Konaiyagarri to include the teachings of Copperman because it enables organizing documents into comprehensive representations of information with an appropriate level of distinction between documents (see Copperman para. 0055), facilitating search and retrieval (see Copperman para. 0059-0061).

As to claim 8, see the rejection of claim 2 above.

As to claim 9, see the rejection of claim 3 above.

As to claim 10, see the rejection of claim 4 above.

As to claim 11, see the rejection of claim 5 above.

As to claim 13, Konaiyagarri teaches a method, comprising:
receiving a taxonomy structure for a webpage, the taxonomy structure defining a layout of content for the webpage, the taxonomy structure indicating assets to be included in the webpage, and a layout for the assets, the taxonomy structure comprising a visual structure that includes components corresponding to both the assets (see Konaiyagarri para. 0024 and Fig. 1: the ecommerce website comprises ecommerce software and data 134 and shopping cart functionality 132; and see Konaiyagarri para. 0074: the ecommerce functionality is defined via HTML; Note: As is well-known to those of ordinary skill in the art, HTML defines web page layout and elements within the page5) and data obtained of technical documents that correspond to the assets as determined by the taxonomy structure (see Konaiyagarri para. 0074: content including text, images, descriptions of products for sale, etc. is obtained for the ecommerce application; and see Konaiyagarri para. 0078-0079 and Fig. 11: business articles managed by Adobe CQ5 content management server 110 are obtained by Oracle ATG web commerce application server to provide the user with the ecommerce website);
receiving one or more technical documents generated by a technical documentation authoring system (see Konaiyagarri para. 0020 and Fig. 1: Adobe CQ5 content management server 110; and see Konaiyagarri para. 0078 and Fig. 11: Adobe CQ5 content management server 110 enables authoring of business articles) related to assets of the webpage (see Konaiyagarri para. 0078-0079 and Figs. 1 and 11: the business articles are related to products for sale on the ecommerce server 130);
combining, into the webpage, the assets selected by a website authoring platform and data of the one or more technical documents generated by the technical documentation authoring system, according to the layout of the taxonomy structure  (see Konaiyagarri para. 0075 and Fig. 9: ATG web commerce application server 130 fetches product information from Adobe CQ5 content management server 110 to generate the HTML page); and
publishing the webpage (see Konaiyagarri para. 0073 and Fig. 1: ecommerce server 130 comprises Oracle ATG web commerce application server; Note: As is well-known to those of ordinary skill in the art, Oracle ATG is a platform for building web sites6; and see Konaiyagarri para. 0038: web page is published).
Konaiyagarri does not appear to explicitly disclose a taxonomy structure comprising a taxonomy tree that is converted into a visual structure that includes components corresponding to both assets and data obtained of technical documents that correspond to the assets as determined by the taxonomy structure.
However, Copperman teaches:
a taxonomy structure comprising a taxonomy tree (see Copperman para. 0062 and Fig. 4: taxonomy tree 30) that is converted into a visual structure (see Copperman Figs. 1 and 4: taxonomy having visual structure; and see Copperman para. 0144: taxonomy display and editing tool) that includes components corresponding to both assets and data obtained of technical documents that correspond to the assets as determined by the taxonomy structure (see Copperman para. 0056-0061: taxonomies comprise document tags, metadata about the documents, concepts identified from word and phrases in the documents, etc.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Konaiyagarri to include the teachings of Copperman because it enables organizing documents into comprehensive representations of information with an appropriate level of distinction between documents (see Copperman para. 0055), facilitating search and retrieval (see Copperman para. 0059-0061).

As to claim 14, Konaiyagarri as modified by Copperman further comprising generating the taxonomy structure for the webpage by a taxonomy generator of the website authoring platform (see Konaiyagarri para. 0024 and Fig. 1: the ecommerce website comprises ecommerce software and data 134 and shopping cart functionality 132; and see Konaiyagarri para. 0074: the ecommerce functionality is defined via HTML; Note: As is well-known to those of ordinary skill in the art, HTML defines web page layout and elements within the page7; and see Copperman para. 0008: automatic creation of taxonomies for documents).

As to claim 16, see the rejection of claim 2 above.

As to claim 17, Konaiyagarri as modified by Copperman teaches wherein the assets are defined at least partially by metadata tags (see Copperman para. 0056-0061: taxonomies comprise document tags) that are used by a metadata binder to represent the taxonomy structure to technical documentation authoring system (see Konaiyagarri para. 0077 and Fig. 1: bridge 118 syncs metadata between Oracle ATG ecommerce server 130 and Adobe CQ5 content management server 110).

As to claim 19, see the rejection of claim 3 above.

As to claim 20, Konaiyagarri as modified by Copperman teaches wherein the taxonomy structure is generated by one or more webpage authors (see Konaiyagarri para. 0020 and 0073 and Fig. 1: ecommerce server 130 comprises Oracle ATG web commerce application server; Note: As is well-known to those of ordinary skill in the art, Oracle ATG is a platform for building web sites8) and then subsequently shared with one or more technical document authors who use the shared taxonomy structure to create technical documents (Note: This limitation merely describes an intended use of the invention and hence it has no patentable weight. However, assuming arguendo that this limitation has patentable weight, prior art is cited. See Konaiyagarri para. 0078 and Fig. 11: Adobe CQ5 content management server 110 enables authoring of business articles by document authors; and see Konaiyagarri para. 0077 and Fig. 1: bridge 118 syncs metadata between Oracle ATG ecommerce server 130 and Adobe CQ5 content management server 110) that can be searched and used within the webpage (see Konaiyagarri para. 0079-0081: indexing and searching functionality).

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Konaiyagarri and Copperman as applied to claims 1, 7, and 13 above, and further in view of Liu et al. (U.S. Patent Application Publication No. 20060031233 A1, hereinafter referred to as Liu).
As to claim 6, Konaiyagarri as modified by Copperman teaches wherein the taxonomy tree represents data types (see Copperman para. 0063 and Table 2: the taxonomy tree represents multiple data types) and indicates content to be included from either a technical documentation authoring system or the website authoring platform (see Konaiyagarri para. 0024 and Fig. 1: the ecommerce website comprises ecommerce software and data 134 and shopping cart functionality 132; and see Konaiyagarri para. 0074: the ecommerce functionality is defined via HTML; Note: As is well-known to those of ordinary skill in the art, HTML defines web page layout and elements within the page9).
Konaiyagarri as modified by Copperman does not appear to explicitly disclose leaves of a taxonomy tree each represent a data type and indicate content to be included.
However, Liu teaches leaves of a taxonomy tree each represent a data type and indicate content to be included (see Liu para. 0042-0043: leaf node of tree represents data type and data item).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Konaiyagarri as modified by Copperman to include the teachings of Liu because it enables recursively building the tree (see Liu para. 0051).

As to claim 12, see the rejection of claim 6 above.

As to claim 18, see the rejection of claim 6 above.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Konaiyagarri and Copperman as applied to claim 14 above, and further in view of Jaskiewicz, Michael Gerard (U.S. Patent Application Publication No. 20160057195 A1, hereinafter referred to as Jaskiewicz).
As to claim 15, Konaiyagarri as modified by Copperman does not appear to explicitly disclose further comprising: pulling, by a technical documentation authoring system, a taxonomy structure from a website authoring platform; and providing, by the technical documentation authoring system, the taxonomy structure to technical document authors.
However, Jaskiewicz teaches further comprising:
pulling, by a technical documentation authoring system, a taxonomy structure from a website authoring platform (see Jaskiewicz para. 0035 and Fig. 1: web content items are obtained dynamically, as needed, by content delivery means 145; and see Jaskiewicz para. 0057 and Fig. 1: a web site is represented as a tree composed of a hierarchical arrangement of nodes); and
providing, by the technical documentation authoring system, the taxonomy structure to technical document authors (see Jaskiewicz para. 0014: the Web Experience Management (WEM) makes information available to web page authors).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Konaiyagarri as modified by Copperman to include the teachings of Jaskiewicz because it allows for “seamless integration of external content with internal presentation services” (see Jaskiewicz para. 0061), eliminating the need for users to learn new data models and new APIs (see Jaskiewicz para. 0065).

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to taxonomy driven multi-system networking and content delivery.
a.	Rauen et al.; “Corporate content management and delivery system”; U.S. PGPub. No. US 20040015408 A1.
Teaches a content management and delivery system that integrates content from a plurality of providers including a web-based repository (see para. 0049, 0086-0087).
b.	Sholtis et al.; “Federated system and methods and mechanisms of implementing and using such a system”; U.S. PGPub. No. 7,392,255 B1.
Teaches obtaining content from multiple sources, mapping and integrating the content, and creating a taxonomy view of the content (see abstract, col. 3 L44 to col. 4 L67).
c.	Angel et al.; “Distributed Customer Relationship Management Systems And Methods”; U.S. PGPub. No. 20020133392 A1.
Teaches building a taxonomy tree for documents of a content management system (see para. 0029 and Fig. 2).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Umar Mian/Examiner, Art Unit 2163           

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 “Oracle ATG Web Commerce – Introduction.” Published in 2013 by Oracle Corporation. Accessed 19 Jan 2021 from  https://docs.oracle.com/cd/E35319_01/Platform.10-2/ATGPlatformProgGuide/html/s0101introduction01.html
        2 "HTML (Hypertext Markup Language) Definition." Published 23 May 2015 by Sharpened Productions. Accessed 19 Jan 2021 from https://techterms.com/definition/html
        3 “Oracle ATG Web Commerce – Introduction.” Published in 2013 by Oracle Corporation. Accessed 19 Jan 2021 from  https://docs.oracle.com/cd/E35319_01/Platform.10-2/ATGPlatformProgGuide/html/s0101introduction01.html
        4 "HTML (Hypertext Markup Language) Definition." Published 23 May 2015 by Sharpened Productions. Accessed 19 Jan 2021 from https://techterms.com/definition/html
        5 "HTML (Hypertext Markup Language) Definition." Published 23 May 2015 by Sharpened Productions. Accessed 19 Jan 2021 from https://techterms.com/definition/html
        6 “Oracle ATG Web Commerce – Introduction.” Published in 2013 by Oracle Corporation. Accessed 19 Jan 2021 from  https://docs.oracle.com/cd/E35319_01/Platform.10-2/ATGPlatformProgGuide/html/s0101introduction01.html
        7 "HTML (Hypertext Markup Language) Definition." Published 23 May 2015 by Sharpened Productions. Accessed 19 Jan 2021 from https://techterms.com/definition/html
        8 “Oracle ATG Web Commerce – Introduction.” Published in 2013 by Oracle Corporation. Accessed 19 Jan 2021 from  https://docs.oracle.com/cd/E35319_01/Platform.10-2/ATGPlatformProgGuide/html/s0101introduction01.html
        9 "HTML (Hypertext Markup Language) Definition." Published 23 May 2015 by Sharpened Productions. Accessed 19 Jan 2021 from https://techterms.com/definition/html